Jenkins, P. J.,
dissenting. I dissent in this case, for the reason that in my opinion the decision conflicts with the ruling of the Supreme Court in Wilson v. Etheredge, 174 Ga. 386 (supra). It was true in the Wilson case, just as in this case, as shown by the deci*866sion by the Supreme Court in that case, that the defendant had collected said sum from his employer and converted it to his own use by refusing to deliver it to the plaintiff. That this fact was in the minds of the Supreme Court is further indicated by the dissenting opinion of Justice Hines.